Title: To George Washington from Matthias Slough, 22 February 1797
From: Slough, Matthias
To: Washington, George


                        My Dear & most Honoured Sir 
                            
                            
                            Lancaster 22d February 1797
                        
                        
                        Your Highly & most Esteemed favour of the 18th Currant Duely reached me
                            by the last evenings Post and in reply I have the Honour to mention to your Excellency
                            George Root who will have the Honour of handing this is the man from whom I purchased the
                            two bay mares of which I had the Honour of giving you a full discription in my letter in
                            reply to your Original request and which my hope is will prove Sattisfactory, and as the man
                            has to take a boy to Lead them, I wishing not to have either of them rode I send the Gelding
                            which I mentioned in my last That you may View and Try him in Harness, as I think he nearly
                            comes up to the discription you have done me the Honour to give of the Kind of horse you Wish
                            to have, Should he however not please, It will as I had the Honour to mention to you in my
                            last Be no disapointment to me, because the man who takes down the Mares will ride him back
                            and I now make Imediate use of him here, If I have the Proper Idea of the discription you
                            give of the Gelding you wish for Nothing but his legs being Probably too thick will be in
                            the Way of which your Excellency will Judge and determine accordingly, I beg leave further
                            to mention to your Excellency That the Inhabitants of this Town are Extreamly anxious to
                            Know If they will have the Honour of Seeing your Excellency Pass through this Town it on
                            your way to Mount Vernon, and Numbers have been with me to make Inquiry, To which I could
                            make no other reply Than that my hope is that the Turnpike road will Probably be an
                            inducement to their having that Honour, I therefore Omit Transmitting an account of my
                            Transactions in your Excellencys behalf untill I have the Honour of being informd, and Know
                            if the Gelding I send will please or not Imediately after which should we not have the
                            Honour of Seeing you here I will Transmit the account, As I hope for the Honour of addressing
                            your Excellency again before your departure from this State Permit me Sir onely to add That
                            this being the Anniversary of your Exalted Birth which will be Cellebrated by all good men
                            In which those of Lancaster will have a Distinguished Share, That my most fervant prayers
                            are and will Continue to be That your Excellency will yet See many returns of it That your
                            Enemys altho few may sinck into oblivian, That the Evening of your days may be Tranquil and
                            happy, and That you Will do me the Honour of believing That I am & ever will remain
                            Your Excellencys most obediant and most Humble Servant
                        
                            Matthias Slough
                            
                        
                    